OPINION OF THE COURT
FERRO and UNGARO concur.
The state appeals from the trial court’s order dismissing the charges *25in a D.U.I. prosecution. The dismissal was based upon the loss of the videotape by the police officers. The trial court specifically found that the videotape contained exculpatory material and dismissed the charges.
The trial court properly conducted a pre-trial hearing at which evidence was presented establishing that the “lost” videotape did contain exculpatory material. That the videotape contained evidence that was pertinent to the Defendant’s guilt or innocence.
Therefore, the trial court’s order dismissing the charges is hereby affirmed. See United States v Argus, All U.S. 97, 100 S.Ct. 2392 (1976); United States v Bagley, 473 U.S. 667, 105 S.Ct. 3375 (1985); California v Trombetta, 467 U.S. 479, 104 S.Ct. 2528 (1984); United States v Weisz, 718 F.2d 413 (D.C. Cir. 1983); James v State, 453 So.2d 786 (Fla. 1984); Salvatore v State, 366 So.2d 745 (Fla. 1979); Farrell v State, 317 So.2d 143 (Fla. App. 1975); and Bade v State, 20 Fla. Supp.2d 149 (Fla. 11th Cir. Ct. 1986). Affirmed. DONNER, J. Dissents